DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 2-5 are pending.
Claims 2-5 are amended.
Claim 1 is cancelled.
No Claim(s) is/are added.
Claims 2-5 are rejected. This rejection is made FINAL.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed on 10/18/2021 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang et al. (EP2326119B1) hereinafter “Dang” in view of Wang et al. (CN101808318A) hereinafter “Wang”.
As per claim 2, Dang discloses a mobile communication system comprising: 
a user equipment and first and second base stations (Dang, [0026], UE, eNB1, eNB2) wherein each of the first and second base stations is configured to transmit a downlink reference signal (Dang, [0035], monitored by the UE through signaling)
wherein the user equipment is configured to measure at least one received power of the downlink reference signal, as a reference signal received power (RSRP), upon receipt of the downlink reference signal respectively from at least one of the first and second base stations (Dang, [0035], RSRPs are measured)
wherein the user equipment is configured to report a result of the measurement of the at least one RSRP to the first base station (Dang, [0036], the UE can report to the eNB)
Dang does not explicitly disclose wherein the first base station is configured to report the result of the measurement of the at least one RSRP to the second base station, and wherein the first and second base stations are configured to communicate with the user equipment in cooperation based on the result of the measurement of the at least one RSRP.
Wang discloses wherein the first base station is configured to report the result of the measurement of the at least one RSRP to the second base station, and wherein the first and (Wang, [0023], which is used for reporting the UE based on the selected trigger measurement quantity RSRP switch corresponding to the measurement report event. between the relationship between the RSRP measurement value of the adjacent cell and the service cell and RSRQ measurement relationship for decision)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Wang related to wherein the first and second base stations are configured to communicate with the user equipment in cooperation based on the result of the measurement of the at least one RSRP and have modified the teaching of Dang to improve communication quality ([0004])

As per claim 3, Dang discloses a user equipment that is configured to communicate with first and second base stations, comprising: 
processing circuitry (Dang, [0052], a first processing module 401) configured to 
receive a downlink reference signal transmitted from each of the first and second base stations (Dang, [0035], monitored by the UE through signaling)
measure at least one received power of the downlink reference signal, as a reference signal received power (RSRP), upon receipt of the downlink reference signal respectively from at least one of the first and second base stations (Dang, [0035], RSRPs are measured)
report a result of the measurement of the at least one RSRP to the first base station (Dang, [0036], the UE can report to the eNB)

Wang discloses communicating, based on the result of the measurement of the at least one RSRP, with the first base station and the second base station that is notified of the result of the measurement of the at least one RSRP from the first base station, the second base station cooperating with the first base station (Wang, [0023], which is used for reporting the UE based on the selected trigger measurement quantity RSRP switch corresponding to the measurement report event. between the relationship between the RSRP measurement value of the adjacent cell and the service cell and RSRQ measurement relationship for decision)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Wang related to communicate based on the result of the measurement of the at least one RSRP, with the first base station and the second base station that is notified of the result of the measurement of the at least one RSRP from the first base station, the second base station cooperating with the first base station and have modified the teaching of Dang to improve communication quality ([0004])

As per claim 4, Dang discloses a base station that is configured to communicate with a user equipment in cooperation with another base station, comprising: 
processing circuitry (Dang, [0026], eNB comprises processing circuitry) configured to 
transmit a downlink reference signal to the user equipment (Dang, [0035], monitored by the UE through signaling)
(Dang, [0035], RSRPs are measured)
report the result of the measurement of the at least one RSRP to the other base station (Dang, [0036], the UE can report to the eNB) 
Dang does not explicitly disclose communicating with the user equipment in cooperation with the other base station, based on the result of the measurement of the at least one RSRP.
Wang discloses communicating with the user equipment in cooperation with the other base station, based on the result of the measurement of the at least one RSRP (Wang, [0023], which is used for reporting the UE based on the selected trigger measurement quantity RSRP switch corresponding to the measurement report event. between the relationship between the RSRP measurement value of the adjacent cell and the service cell and RSRQ measurement relationship for decision)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Wang related to communicate with the user equipment in cooperation with the other base station, based on the result of the measurement of the at least one RSRP and have modified the teaching of Dang to improve communication quality ([0004])

As per claim 5, Dang discloses a base station that is configured to communicate with a user equipment in cooperation with another base station, comprising: 
processing circuitry (Dang, [0026], eNB comprises processing circuitry) configured to 
(Dang, [0035], RSRPs are measured), transmitted from at least one of the base station and the other base station to the user equipment upon receipt of the downlink reference signal (Dang, [0026], transmitted to the UE1 through a downlink control channel) 
Dang does not explicitly disclose communicating with the user equipment in cooperation with the other base station, based on the result of the measurement of the at least one RSRP.
Wang discloses communicating with the user equipment in cooperation with the other base station, based on the result of the measurement of the at least one RSRP (Wang, [0023], which is used for reporting the UE based on the selected trigger measurement quantity RSRP switch corresponding to the measurement report event. between the relationship between the RSRP measurement value of the adjacent cell and the service cell and RSRQ measurement relationship for decision)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Wang related to communicate with the user equipment in cooperation with the other base station, based on the result of the measurement and have modified the teaching of Dang to improve communication quality ([0004]).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462